Opinion issued December 17, 2020.




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-20-00125-CV
                            ———————————
  COMFORT COOLING & HEAT, COMFORT COOLING & HEAT BY
    HIDALGO, HIDALGO HVAC, LLC, GABINO HIDALGO, AND
                 COMFORT, INC., Appellants
                                        V.
                            JAN POWELL, Appellee


                    On Appeal from the 270th District Court
                             Harris County, Texas
                       Trial Court Case No. 2018-25951


                          MEMORANDUM OPINION

      Appellants, Comfort Cooling & Heat, Comfort Cooling & Heat by Hidalgo,

Hidalgo HVAC, LLC, Gabino Hidalgo, and Comfort, Inc., and appellee, Jan Powell,

have filed a joint motion to dismiss this appeal because the parties have reached an
agreement to compromise and settle their dispute. See TEX. R. APP. P. 42.1(a)(1).

We have not issued a decision in the appeal.

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We dismiss

any pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack, and Justices Hightower and Adams.




                                         2